DETAILED ACTION
	Examiner acknowledges applicants remarks dated 11/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive. Applicant’s arguments regarding claims are read in light of specification (remarks page 2 para 2, section 1: Rejections under 112(b)), the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In the instant case, applicant also argued that it’s known to POSITA (para 3) in view of Snell’s Law (page 3 para 1).  However, even though it is understood by POSITA to measure temperature gradient based on angle of incidence and refraction, the claim does not recite any measurement of the values by any sensors.  Furthermore, the instant specification does not teach how the angle or refraction is measured.  Page 21 para 1 of the instant specification mentions it’s possible using different signal processing or techniques, however, it does not mention any sensors to measure the said parameters.  Therefore, examiner is maintaining 112(b) rejection.

On page 3 section 2 (Rejections under 112(a), applicant cites different sections of the instant specification and argued that there is sufficient description.  However, applicant’s argument is not persuasive.  As stated in previous paragraph, even though it is understood by POSITA to measure temperature gradient based on angle of incidence and refraction, the instant specification does not teach how the angle or refraction is measured.  Therefore, examiner is maintaining 112(b) rejection.

	In regards to applicant’s remarks about 103 rejection (section 3 page 5) that primary reference Yuhas et al. (2010/0111133 hereinafter Yuhas) does not teach measuring temperature gradient is not persuasive.  Based on 112 issues, examiner rejected “temperature gradient” broadly.  As best understood, temperature gradient of a layered environment is the temperature of each layers or as applicant pointed out it’s dictated by Snell’s Law and Yuhas teaches calculating local temperature of boundary condition (step 2512 Fig 25).  Furthermore, examiner cited para 122 of Yuhas teaches using computer model, stored calibration data, etc. for calculating temperature.  In addition, applicant conceded in response that measuring temperature gradient from Snell’s law is known to POSITA. 
	In regards to applicant’s remarks about 102 rejection (section 4 page 8) that primary reference Yuhas et al. (2010/0111133 hereinafter Yuhas) does not teach measuring temperature gradient is not persuasive.  Based on 112 issues, examiner rejected “temperature gradient” broadly.  As best understood, temperature gradient of a layered environment is the temperature of each layers or as applicant pointed out it’s dictated by Snell’s Law and Yuhas teaches calculating local temperature of boundary condition (step 2512 Fig 25).  Examiner missed to mention paragraph 122 of Yuhas, which is cited before and para 122 teaches using computer model, stored calibration data, etc. for calculating temperature.  In addition, applicant conceded in response that measuring temperature gradient from Snell’s law is known to POSITA. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims recite measuring temperature gradient using an angle of incidence and refraction of the reflected signal.  However, it is unclear the temperature gradient is measured.  The instant specification does not specify any mathematical formula to derive temperature gradient from incident angle and reflected signal. Claims 2-6, 8-11 and 13-18 are rejected under 112(b) as they depend on the rejected claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims recite measuring temperature gradient using an angle of incidence and refraction of the reflected signal.   As best understood, lines 20-22 page 2 or lines 7-9 page 3 or table 1 page 12/13 or lines 21-22 page 17 of the instant specification describes possibility of measuring temperature gradient.  However, the instant specification does not specify any mathematical formula to derive temperature gradient from incident angle and reflected signal. Claims 2-6, 8-11 and 13-18 are rejected under 112(a) as they depend on the rejected claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yuhas et al. (2010/0111133 hereinafter Yuhas) in view of Ploss et al. (2018/0149505 hereinafter Ploss).

Regarding claims 1, 7, Yuhas teaches an apparatus/method for measuring a temperature gradient in a layered environment, comprising: 
an acoustic transducer positioned on or proximate to an exterior surface of a container (108 Fig 1, 3), the acoustic transducer in communication with a computer processor, power source, and computer-readable memory (para 43, 111); and a signal transmitted from the acoustic transducer into a sidewall of the container (para 37, 108 Fig 1, 3), wherein a reflected signal is received by the acoustic transducer or another acoustic transducer, wherein the processor is configured to measure a temperature gradient of the reflected signal (para 1222).

However, Yuhas does not teach measuring temperature using an angle of incidence and refraction of the reflected signal.  	Ploss teaches a mathematical relationship of propagation of sound wave and travel time difference in a medium based on angle of incidence by Snell’s law of refraction for acoustics (para 10, 76).
Thus, Yuhas and Ploss teaches measuring parameters using ultrasonic sensor and related properties of sound waves through medium. A person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention would have recognized to add additional mathematical equation of Snell’s law and incorporate angle of incidence to derive temperature.  Furthermore, both Yuhas and Ploss uses ultrasonic sensors to measure parameters.

Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include angle of incidence as taught by Ploss for including incidence angle according to a known equation to yield predictable result of measuring temperature.  and Yuhas teaches calculating local temperature of boundary condition (step 2512 Fig 25).  Furthermore, examiner cited para 122 of Yuhas teaches using computer model, stored calibration data, etc. for calculating temperature.  In addition, applicant conceded in response that measuring temperature gradient from Snell’s law is known to POSITA. 


With respect to claim 2, Yuhas teaches the temperature gradient indicates a temperature of a material within the container (para 2).   

Regarding claim 3, 8, Yuhas teaches the temperature gradient indicates a temperature of the sidewall of the container (Fig 9).   

With respect to claim 4, Yuhas teaches the container further comprises a pipe, wherein a liquid is flowing within the pipe (para 61). 

Regarding claims 5, 6, 9, 10, 11, Yuhas teaches the container further comprises a pipe, wherein a liquid flowing within the pipe (para 61).  Regarding an increasing or decreasing temperature, Yuhas teaches measuring temperature of the fluid and temperature variation would be reflected in the measured temperature.  Regarding temperatures of liquids flowing within the pipe at different times, a continuous measurement by Yuhas would measure temperatures of different fluid and any transitions/differences will be reflected in the measured value.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12, 14, 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuhas et al. (2010/0111133 hereinafter Yuhas).  

Regarding claim 12, Yuhas teaches a method of measuring a temperature gradient in a layered environment (abstract), the method comprising: 
positioning an acoustic transducer on or proximate to an exterior surface of a container; transmitting a signal from the acoustic transducer into a sidewall of the container (108 Fig 3); generating a reflected signal from an echo of the transmitted signal on an interior surface of a sidewall of the container; receiving the reflected signal at the acoustic transducer or another acoustic transducer (para 43, 111); and processing the reflected signal in a processor of a computerized device in communication with the acoustic transducer, thereby measuring a temperature gradient of the reflected signal (para 43, 1222).  and Yuhas teaches calculating local temperature of boundary condition (step 2512 Fig 25).  Furthermore, examiner cited para 122 of Yuhas teaches using computer model, stored calibration data, etc. for calculating temperature.  In addition, applicant conceded in response that measuring temperature gradient from Snell’s law is known to POSITA. 

With respect to claim 14, Yuhas teaches the container further comprises a pipe, wherein a liquid is flowing within the pipe (para 61). 

Regarding claims 15-18, Yuhas teaches the container further comprises a pipe, wherein a liquid flowing within the pipe (para 61).  Regarding an increasing or decreasing temperature, Yuhas teaches measuring temperature of the fluid and temperature variation would be reflected in the measured temperature.  Regarding temperatures of liquids flowing within the pipe at different times, a continuous measurement by Yuhas would measure temperatures of different fluid and any transitions/differences will be reflected in the measured value. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yuhas et al. (2010/0111133 hereinafter Yuhas) as applied to claim 12, further in view of Ploss et al. (2018/0149505 hereinafter Ploss).

Regarding claim 13, Yuhas teaches an apparatus/method for measuring a temperature gradient in a layered environment (abstract) using an acoustic transducer positioned on or proximate to an exterior surface of a container (108 Fig 1, 3).
However, Yuhas does not teach measuring temperature using an angle of incidence and refraction of the reflected signal.  	Ploss teaches a mathematical relationship of propagation of sound wave and travel time difference in a medium based on angle of incidence by Snell’s law of refraction for acoustics (para 10, 76).
Thus, Yuhas and Ploss teaches measuring parameters using ultrasonic sensor and related properties of sound waves through medium. A person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention would have recognized to add additional mathematical equation of Snell’s law and incorporate angle of incidence to derive temperature.  Furthermore, both Yuhas and Ploss uses ultrasonic sensors to measure parameters.

Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include angle of incidence as taught by Ploss for including incidence angle according to a known equation to yield predictable result of measuring temperature.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855